DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 13-18 and 24-29 are allowed.
Claims 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 30-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 30-32 are directed towards “A computer-readable storage medium storing computer programs.” According to the ordinary and customary usage of the phrase in the art, a computer-readable storage medium encompasses signals which are media that store data such as computer programs at least See MPEP § 2106.03(I). Accordingly, claims 30-32 do not fall within one of the four statutory categories. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 22, 23, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haverkamp et al. (US 2017/0134041), hereafter “Haverkamp,” in view of Belgaied et al. (US 2008/0098215), hereafter “Belgaied.”
Regarding claim 19, Haverkamp teaches a smart hybrid acceleration method comprising: 	receiving a [request] from a client terminal (Haverkamp: 30 of FIG. 1, 601 of FIG. 6; par 0034, 0049); 	acquiring, from the [request], at least one of a target domain name to be connected by the client terminal or content (Haverkamp: 602 of FIG. 6; par 0034 […the data compression analysis unit 1003 determines whether the data compression request is a first (i.e., small) or second (i.e., large) data compression request.]); and 	determining, according to at least one of a level of the target domain name or a resource level of a resource accessed by the client terminal determined according to the content, whether to use a hardware acceleration or a software acceleration …this message may have the format SSL header [msg type=SSL Handshake, version=3.1, length=50, Handshake payload [HandShake type=ClientKeyExchange, Encrypted Pre-master secret (48 bytes)]].]).	It would have been obvious to one of ordinary skill to utilize SSL handshaking of Belgaied within the Haverkamp system with predictable results. One would be motivated to make the combination in order to enhance the security of the network communications in the Haverkamp system. One would further be motivated to make the combination that the network communication of Haverkamp could have been performed using any of a variety of communication protocols. Accordingly, utilizing the SSL protocol of Belgaied would have amounted to simple substitution of one known element for another with predictable results. One would further have been motivated to make the combination because both Haverkamp and Belgaied disclose networked systems for alternating between hardware and software acceleration. In view of this substantial 

Regarding claim 22, the method according to claim 19, wherein the content in the self-defined resource extension field includes the resource level, and the resource level is used to determine whether to use the hardware acceleration or the software acceleration (Haverkamp: par 0034, 0035; Belgaied: par 0049). 

Regarding claim 23, the method according to claim 19, wherein: 	the content in the self-defined resource extension field includes a resource type of the resource accessed by the client terminal (Haverkamp: par 0034, 0035; Belgaied: par 0049); and 	the resource level is determined according to the resource type (Haverkamp: par 0034, 0035; Belgaied: par 0049).

Regarding claim 32, a computer-readable storage medium storing computer programs that, when executed by a processor, implement the method according to claim 19 (Haverkamp: par 0020). 

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES E. SPRINGER
Primary Examiner
Art Unit 2454



/JAMES E SPRINGER/           Primary Examiner, Art Unit 2454